Citation Nr: 0806616	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include consideration as being secondary to service-connected 
disability of pain from temporomandibular joint (TMJ) 
dysfunction. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel
                                      

INTRODUCTION

The veteran had active service from July 1980 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The RO's decision in August 2005 denied the veteran's claim 
for service connection for hypertension claimed as secondary 
to his TMJ disorder.

In August 2007, the veteran filed claims for increased 
ratings for his service-connected disabilities.  These claims 
are referred to the agency of original jurisdiction for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Recently, the regulation was revised to incorporate 
the Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

The Board notes that the veteran has previously established 
service connection for a TMJ disorder rated at 30 percent.  
The RO also granted service connection for the following 
conditions in August of 2004: cervical myofacial pain at 10 
percent and chronic facial pain at 10 percent.  

The veteran contends that he developed hypertension as a 
result of his service-connected disability from a TMJ 
disorder.  The RO denied the veteran's secondary service 
connection claim to his TMJ disorder in July 2005.  The RO 
noted that the veteran did have a hypertension disorder 
diagnosed in January 2005 while also pointing out that the VA 
examiner, who conducted the June 2005 examination, could not 
attribute hypertension secondary to the TMJ disorder without 
speculating.  

The veteran's representative has requested that the case be 
remanded for the purpose of obtaining another opinion because 
the June 2005 VA opinion did not specifically discuss the 
possibility of aggravation of the hypertension by the service 
connected TMJ.

Pursuant to 38 C.F.R. § 3.159(c)(4), as explained by the 
United States Court of Appeals for Veteran's Claims (Court) 
in its decision in McLendon v Principi, 20 Vet. App. 79 
(2006), a VA medical opinion should be obtained addressing 
whether the appellant's current hypertension disorder has 
been aggravated or caused by his service-connected TMJ 
condition.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should request an examination 
report addendum from the same VA examiner 
who conducted the veteran's last 
examination for the purpose of 
determining the etiology of his current 
hypertension, specifically the 
relationship, if any, with his service 
connected TMJ disorder.  The addendum 
should specifically address whether the 
TMJ was the cause or resulted in the 
aggravation of the veteran's existing 
hypertension.  If aggravation is found, 
the degree of aggravation should 
specifically be identified.  A new, 
complete examination of the veteran is 
not required unless the VA physician 
feels it is necessary or if the prior 
examiner is no longer available.  The 
claims file must be made available for 
review.  

2.  Thereafter, the RO should review the 
examination report addendum to ensure 
that it is in compliance with the terms 
of this remand.  If not, the report 
should be returned to the examiner for 
correction of any deficiency.  Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
secondary service connection for 
hypertension.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are to be remanded by the Board 
of Veterans' Appeals or by the United States
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



